Citation Nr: 1725643	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for oligozoospermia.

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

3.  Entitlement to an earlier effective date than September 11, 2013 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1985 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and his Spouse testified at a Board hearing in November 2012.  The hearing transcript has been associated with the claims file.

In November 2014, the Board denied the claim for entitlement to a compensable rating for oligozoospermia.  The Veteran appealed the denied to the Court of Appeals for Veterans Claims (Court), which issues a July 2015 Order granting a Joint Motion for Remand, vacating the November 2014 Board decision.

On February 5, 2015, prior to certification of the appeal to the Board, the Veteran withdrew his appeal for increased ratings for a painful laceration on the top of the head, tinnitus, and depressive disorder with post-traumatic stress disorder, and service connection for headaches.

In April 2016, the Board remanded the issues of an initial compensable rating for oligozoospermia and entitlement to an effective date earlier than September 11, 2013 for the award of a TDIU for additional evidentiary development and the issuance of a Statement of the Case.

The issue of an earlier effective date for depressive disorder not otherwise specified with post-traumatic stress disorder has been raised by the record in a June 23, 2015 statement after the Veteran withdrew his appeal regarding an increased rating for the issue before the Board.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a rating in excess of 20 percent for bilateral hearing loss, and the issue of an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's penis is not externally or internally deformed.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for sterility have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code (DC) 7599-7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duty to assist in this case.  The Veteran has not raised any procedural arguments regarding the notice provided in this case. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  While the Veteran's representative objects to the testing done during the Veteran's VA examination to assess his oligozoospermia, the Board finds that the examination was adequate for the purposes of adjudication.  As such, the April 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Rating Claims

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran's oligozoospermia is rated by analogy under DC 7522 for a deformity of the penis with loss of erectile power as this code most closely approximates the consequences of his sterility.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2016).

Under Diagnostic Code 7522, in order for the Veteran to receive a the next highest rating, 20 percent, for his sterility, a physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350 (a) (2016).  In this case, the Veteran is in receipt of SMC for loss of use of a creative organ.

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1, Part III, Subpart iv, Chapter 4, Section I, Paragraph 3.b. (Updated August 17, 2016).

In an August 2010 VA examination, the Veteran reported that he has reduced semen when he ejaculates, which takes longer to achieve and does not always come out.  The Veteran's medical history was negative for hospitalization or surgery, trauma to the genitourinary system, neoplasm, urinary tract infection, obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis, or hydronephrosis.  There were no systemic symptoms due to genitourinary disease.  Daytime voiding internal was noted as greater than three hours.  There was no urinary leakage or erectile dysfunction.  Retrograde ejaculation was noted, mostly likely due to aging.  Examination of bladder, anus, and rectal walls, urethra, penis, testicles, prostate, scrotum, and seminal vesicles was normal.  The examiner diagnosed oligozoospermia, and opined that there were no effects on usual daily activities.

In a January 2012 VA examination, the Veteran reported that he was unable to ejaculate what he thought was a normal amount.  Treatment did not involve continuous medication.  There was no history of dysfunction, urinary tract injection, erectile dysfunction, retrograde ejaculation, or infections of the reproductive organs.  The Veteran declined physical examination of the penis, testes, and epidymis, reporting no abnormalities.  There were no tumors or neoplasms.  A December 2003 sperm count showed that 25 percent of spermatozoa were motile.  The examiner noted that a more up to date sperm count could not be shown because the Veteran did not report to the lab.  The examiner noted that the Veteran's low sperm count does not affect the Veteran physically in any way, and would not limit him from performing manual or sedentary type labor.

An in-person VA examination of the Veteran in September 2016 revealed no external or internal deformity of the penis.  The Veteran stated in his history that he did not suffer from erectile dysfunction, but sometimes "it has its own mind, so it depends."  The Veteran was able to provide a semen sample at the time of the examination.  The Veteran reported that he did not take medication for his condition, he did not have an orchiectomy, nor did he have renal dysfunction due to his condition.  He further did not have voiding dysfunction, retrograde ejaculation, chronic epididymitis, epididymo-orchitis, or prostatitis.  The physical exam revealed the penis, testes, epididymis, and prostate all to be normal.  The Veteran did not have a benign or malignant neoplasm or metastases related to his diagnosis, nor did he have scars or other pertinent physical findings.  Testing for internal deformity included a sperm analysis to see if sperm were present in his seminal fluid.  Sperm was present in the sample.  The examiner did not find an external or internal deformity with respect to the Veteran's penis.

The Board understands that the Veteran believes he is entitled to a 100 percent rating, as he is completely sterile.  However, this has been contemplated by the award of special monthly compensation based on loss of use of a creative organ.

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7599-7522.  The evidence of record does not reveal any physical deformity of the Veteran's penis, a requirement under the code.  The Veteran also does not suffer a loss of erectile power, the second necessary factor in order to obtain a 20 percent rating.  He has not alleged a deformity with loss of erectile power in the evidence of record.

The Board has also considered alternate rating codes, but finds that none warrant the assignment of a higher rating.  During the course of the appeal, the Veteran has not had renal or voiding dysfunction, a urinary tract infection, a removal of testes, prostate gland injuries, tumors, or neoplasms.  Consequently, no other diagnostic codes under 38 C.F.R. §§ 5.115a-b, pertaining to dysfunctions and diagnoses of the genitourinary system, are applicable.

Consequently, the Board places more probative weight on the medical evidence of record establishing that the Veteran does not suffer from a penile deformity with loss of erectile power.  As the evidence does not stand in relative equipoise, the benefit of the doubt doctrine need not be applied.  A compensable rating for the Veteran's oligozoospermia is not warranted.

ORDER

Entitlement to an initial compensable rating for oligozoospermia is denied.


REMAND

The Board regrets any further delay, but additional evidentiary development is necessary to adjudicate the Veteran's hearing loss claim.  The Veteran claims that his hearing loss has worsened, and private audiologists have noted a worsening of his symptoms.  Unfortunately, it does not appear from the records that the audiologists used puretone thresholds and the Maryland CNC word list for the examinations.  As such, the Veteran should be afforded a contemporaneous VA audiological examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See, e.g., Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Furthermore, as the issue of the effective date of the award of TDIU is dependent upon any increase in rating for the Veteran's hearing loss, that issue is remanded as inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records since April 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA audiology examination to assess his current levels of hearing loss.

3.  The RO should review the Veteran's informal claims regarding his PTSD in conjunction with submissions from the private therapist that discuss unemployability for earliest effective date of the claim. 

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for a colon disability, to include colon cancer.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


